Case: 14-5023   Document: 7      Page: 1    Filed: 02/19/2014




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

        NEAPOLEON JWAN FREEMAN, SR.,
               Plaintiff-Appellant,

                            v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5023
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00327-EJD, Judge Edward J.
Damich.
               ______________________

                    ON MOTION
                ______________________

                      PER CURIAM.
                       ORDER
    Neapoleon Jwan Freeman, Sr. moves for leave to
proceed in forma pauperis. Mr. Freeman also appears to
request appointment of counsel to assist him in this
appeal.
   Because Mr. Freeman has failed to file a completed
Federal Circuit Form 6, this court is unable to determine
Case: 14-5023        Document: 7   Page: 2   Filed: 02/19/2014



2                                  FREEMAN   v. US



whether he meets the requirements for proceeding in
forma pauperis. The court also notes that the dockets of
this court and the United States Court of Federal Claims
list Mr. Freeman’s address as the Coffeewood Correctional
Center, Mitchells, VA 22729, indicating that he may
currently be incarcerated. If Mr. Friedman is currently a
prisoner, he must also submit Federal Circuit Form 6A, a
supplemental form for prisoners.
    To the extent that Mr. Freeman requests that this
court appoint him counsel to assist with this appeal, that
request is denied.
      Accordingly,
      IT IS ORDERED THAT:
    (1) The motion for leave to proceed in forma pauperis
is denied without prejudice to Mr. Freeman refiling his
request within 21 days of the date of this order with
complete responses to the Federal Circuit Form 6’s re-
quests, including average monthly income sources, aver-
age monthly expenses, and current address, as well as
Form 6A, if applicable.
      (2) The motion for appointment of counsel is denied.


                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court
s24


Forms Enclosed (Fed. Cir. Form 6 and 6A)